DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 02/05/2021.  In virtue of the communication:
Claims 1-10 are present in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 02/05/2021 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Statement of Reasons for Allowance
Claims 1-10 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a LED driving circuit based on a T-shaped lamp tube comprising: an input rectifying circuit, a Buck circuit, an IC power supply circuit, a PWM control integrated circuit, a compatible electronic ballast circuit, and an output rectifying and filtering circuit, wherein the input rectifying circuit, the Buck circuit, the IC power supply circuit, the PWM control integrated circuit, the compatible electronic ballast circuit, and the output rectifying and filtering circuit are electrically connected with each other; output ends of the input rectifying circuit are respectively connected with an input end of the Buck circuit and an input end of the IC power supply circuit, an output end of the Buck circuit is connected with an input end of the output rectifying and filtering circuit, an output end of the IC power supply circuit is connected with an input end of the PWM control integrated circuit, output ends of the PWM control integrated circuit are respectively connected with the input end of the Buck circuit and the input end of the output rectifying and filtering circuit; an output end of the compatible electronic ballast circuit is connected with the input end of the output rectifying and filtering circuit; an input end of the input rectifying circuit and an input end of the compatible electronic ballast circuit are connected with a power supply; when the input end of the input rectifying circuit and the input end of the compatible electronic ballast circuit are directly connected with the power supply, the input end of the compatible electronic ballast circuit does not work, and when the input end of the input rectifying circuit and the input end of the compatible electronic ballast circuit are connected with the power supply through the electronic ballast, the input end of the compatible electronic ballast circuit works” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-10 are allowed as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Yang (U.S. Pub. 2013/0147350 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844